Greco v Pisaniello (2016 NY Slip Op 04125)





Greco v Pisaniello


2016 NY Slip Op 04125


Decided on May 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2016

Tom, J.P., Mazzarelli, Andrias, Manzanet-Daniels, Gesmer, JJ.


1293 301406/10

[*1]Richard Greco, et al., Plaintiffs-Appellants,
vLuigi Pisaniello, et al., Defendants-Respondents.


Daniel Szalkiewicz & Associates, New York (Daniel S. Szalkiewicz of counsel), for appellants.
DeSena & Sweeney, LLP, Bohemia (Shawn P. O'Shaughnessy of counsel), for respondents.

Order, Supreme Court, Bronx County (Sharon A.M. Aarons, J.), entered December 1, 2014, which granted defendants' motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The court properly found that defendants were entitled to summary judgment where plaintiff slipped and fell on the terra cotta-tiled upper landing of a four-step stairway leading to defendants' door, which tiles were wet from a light rain. Mere wetness on a walking surface due to rain does not constitute a dangerous condition (see McGuire v 3901 Independence Owners, Inc., 74 AD3d 434, 435 [1st Dept 2010]; Grinberg v Luna Park Hous. Corp., 69 AD3d 793 [2d Dept 2010]). In opposition, plaintiffs' expert failed to raise a triable issue of fact as to whether the terra-cotta tiles were interior tiles improperly used for an outdoor surface. Finally, no issue of fact was raised by the assertion that the landing lacked a handrail, as plaintiff clearly testified that he never tried to hold on to anything as he fell, because it happened too quickly.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2016
CLERK